Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for grading maturity comprising: a peanut grading board comprising an array of peanut placement slots, the peanut grading board configured for placement of a plurality of sample peanuts on/in the slots of the peanut placement array; a photo lighting control device comprising a housing and a light source, the housing configured with a base, a top, and walls having an interior surface, wherein the base has dimensions configured to accommodate the peanut grading board, wherein the top has dimensions configured to accommodate a camera and an opening configured to accommodate a lens of the camera; and at least one color gradient calibration bar positioned such that said calibration bar is visible within a field of view of the camera.

Claim 10 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for grading peanut maturity comprising: in the system of claim 1, 

Claim 14 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A non-transitory computer-readable computer product comprising program code executable in one or more computing devices that, when executed, directs the one or more computing devices to: receive one or more images comprising a plurality of sample peanuts arranged in an array and a color gradient calibration bar: detect the plurality of peanuts from the one or more images; automatically calibrate and adjust for lighting effects using the color gradient calibration bar; analyze the one or more images 


Claim 20 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for grading peanut maturity comprising: a peanut grading board comprising an array of peanut placement slots, the peanut grading board configured for placement of a plurality of sample peanuts from a peanut crop in the slots of the peanut placement array; a photo lighting control device comprising a housing and a light source, the housing configured with a base, a top, and walls having an interior surface, wherein the base has dimensions configured to accommodate the peanut grading board comprising an array of peanuts placed thereon, wherein the top has dimensions configured to accommodate a camera and an opening configured to accommodate a lens of the camera such that the camera is positioned to capture one or more images of the array of peanuts; at least one color gradient calibration bar positioned such that said calibration bar is visible within a field of view of the camera, such that the calibration bar is captured in the one or more images of the array of peanuts; and a program code executable by at least one computing device being in data communication with the camera, that, when executed, directs the at least one computing device to: receive the one or more images from the camera: analyze the one or more images and independently assign a peanut maturity grade for each of the plurality of peanuts from the one or more images based on at least a peanut type and a peanut color as compared to the color gradient calibration bar; determine an optimal dig time for each of the plurality of peanuts in the one or more images based on the peanut maturity grade; and generate a report comprising the peanut maturity grade for the plurality of peanuts.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653